Dismissed and Memorandum Opinion filed July 24, 2003








Dismissed and Memorandum Opinion filed July 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00214-CV
____________
 
GWENDOLYN MANNING and ROBERT MANNING,
Appellants
 
V.
 
MORTGAGE MAX, INC. and PAUL BELLAFUILLE, Individually
and d/b/a OLD WEST SERVICES, Appellees
 

 
On
Appeal from the 234th District Court
Harris
County, Texas
Trial
Court Cause No. 01-36683
 

 
M
E M O R A N D U M  O
P I N I O N
This
is an appeal from a judgment signed January 10, 2003.  The clerk=s record was filed on February 28, 2003.  No reporter=s record has been filed. 
Norma Alicia Duarte, the court reporter for the 234th District Court,
informed this Court that appellants had not made arrangements for payment for
the reporter=s record.  On March 4,
2003, the clerk of this court notified appellant that we would consider and
decide those issues that do not require a reporter=s
record unless appellants, within 15 days of notice, provided this court with
proof of payment for the record.  See Tex. R. App. P. 37.3(c).  Appellants filed no reply. 




Accordingly,
on March 27, 2003, we ordered appellants to file a brief in this appeal on or
before April 16, 2003.  In the order, the
Court warned that if appellant failed to comply with this order, the Court
would dismiss the appeal for want of prosecution.  On April 15, 2003, appellants filed a motion
for extension of time to file their brief, and an
amended motion on May 1, 2003, which the Court granted until June 16,
2003.  When the extension was granted,
the Court noted that no further extensions would be granted absent exceptional
circumstances.  No brief or motion for
further extension has been filed.  
Therefore,
on June 26, 2003, this Court ordered that unless appellants submitted their
brief, and a motion reasonably explaining why the brief was late, to the Clerk
of this Court on or before July 10, 2003, the Court would dismiss the
appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b).  Appellants filed no response.
Accordingly,
the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 24, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.